355 F.2d 249
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL HOD CARRIERS, BUILDING AND COMMON LABORERSUNION OF AMERICA, LOCAL 894, AFL-CIO, Respondent.
No. 16294.
United States Court of Appeals Sixth Circuit.
Jan. 19, 1966.

Anthony J. Obadal, Atty., N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Atty., N.L.R.B., Washington, D.C., on the brief), for petitioner.
Robert E. Shuff, Akron, Ohio, for respondent.
Before WEICK, Chief Judge, CELEBREZZE, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Pursuant to Section 10(e) of the National Labor Relations Act, as amended (29 U.S.C., Section 151, et seq.) the National Labor Relations Board Seeks enforcement of its Order against respondent, International Hod Carriers, Building and Common Laborers Union of America, Local 894, AFL-CIO, reported at 148 N.L.R.B. No. 10.


2
The Board found that the respondent Union violated Sections 8(b)(2) and 8(b) (1)(A) of the National Labor Relations Act by maintaining, pursuant to arrangements with employers, a hiring system under which preference in employment was given to members of the Union.  The Board found that respondent unlawfully caused an employer not to rehire one William O. Strickland because he was not a member in good standing, although Strickland was entitled to such re-employment and that thereafter, when Strickland obtained employment with another employer, respondent unlawfully demanded and secured his discharge for the same reason.


3
From an examination of the entire record, we conclude that the findings of the Board are supported by substantial evidence.


4
The petition of the Board for enforcement of its Order is sustained.